DAVID JONES & ASSOC., P.C. Law Firm 395 Sawdust, # 2148 The Woodlands, TX77380 (P & F)866-862-1719 June 27, 2011 Securities and Exchange Commission VIA EDGAR 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20548 Attn: Division of Investment Management Re: Timothy Plan, File Nos. 811-08228 and 033-73248 Ladies and Gentlemen: Pursuant to the requirements of Rule 485(a) promulgated under the Securities Act of 1993, as amended we are, on behalf of the Timothy Plan (the “Trust”), filing Post-Effective Amendment # 40 (“PEA # 40”) toRegistration Statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940. This PEA#40 is being filed to register a new series of the Trust, the Timothy Plan Israel Shared Values Fund. PEA # 40 contains conformed signature pages, the manually signed originals of which are maintained at the offices of the Trust.Please direct any comments regarding the Trust’s PEA # 40 to me at the above address and phone number.Thank you for your consideration. Sincerely, DAVID JONES & ASSOC., P.C. /s/David D. Jones, Esq. DAVID D. JONES, ESQ.
